El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
En las operaciones particionales de¡ los bienes dejados a su muerte por Manuel Vicario Abrini fueron adjudicados determinados bienes a su viuda Antonia Pacheco Seda para que pagase las deudas de la herencia y otros para satis-facerle sus gananciales, figurando entre éstos una finca de 14 cuerdas de terreno en el barrio Diego Hernández de Tauco, valorada en $750. Al ser inscrita esta finca a favor de la viuda el 3 de agosto de 1929 el Registrador de la. Propiedad de San Germán hizo constar en la inscripción que quedaba afecta al pago de las deudas relacionadas en la escritura, de partición ínterin no se justificase el pago de dichas deudas, aunque para ello se hayan adjudicado otros bienes de la herencia.
La viuda vendió esa finca a Julio Barrera Irizarry a cuyo favor fue inscrita, quien la hipotecó al Federal Land Bank de Baltimore sin que, según se dice, le haya sido entregado *400el dinero de la hipoteca por estar afecta la finca al pago de las deudas dichas. Posteriormente tres de los acreedores de la herencia otorgaron escritura pública de carta de paga por sus créditos ascendentes a $816.45 y en el mismo docu-mento la viuda imputó esos pagos a la mencionada finca para que fuese cancelada la mención de pago que pesa sobre ella.
Presentada esa escritura en el Registro de la Propiedad fué negada la cancelación a que se hace referencia en una extensísima nota en que se exponen los motivos de esa nega-tiva, los que en resumen son: Porque la viuda Antonia Pacheco Seda no puede solicitar la cancelación por ser la finca ahora de Julio Barrera Irizarry; y porque el hecho de que la viuda haya pagado $816.45 a tres de los acreedores produce el efecto de descargar la finca de esa responsabi-lidad mas no de las otras acreencias, no teniendo ella el derecho de imputar el pago a esa finca porque el privilegio-puede ser usado por el deudor que tiene varias deudas-con un solo acreedor.
Contra esa negativa interpuso la viuda Antonia Pacheco Seda el presente recurso gubernativo interesando ordenemos la cancelación que interesa.
Dado el juicio que hemos formado de este recurso, y para no decidirlo por la cuestión de si la recurrente puede o no solicitar en este caso la cancelación que interesa del gravamen que pesa según el registro sobre la finca que-vendió, preferimos resolverlo por sus méritos.
La finca en cuestión aparece en el registro afecta a los acreedores contra la herencia y no puede la recurrente por haber satisfecho los créditos de tres de los muchos acree-dores de la misma liberar esa finca de responsabilidad en cuanto' a los acreedores que no han sido pagados, por lo que procede confirmar la nota recurrida.